Montgomery, J.
The respondent was convicted of keeping his saloon open on Sunday. The facts were agreed upon and admitted in open court, and were that the respondent kept a restaurant and' saloon, connected with double doors; the eating room being in the front portion of the building, and the bar, where liquors were stored, in the rear room. Liquors were, however, served indiscriminately in either room on week days. On the front door of the front room were signs, “Lager Beer,” “Wines and Liquors.” On the Sunday in question the front door was kept open, and meals were served therein. The sole question is whether the front room was part of the saloon, within the meaning of the statute. We think the question clearly ruled by People v. Cox, 70 Mich. 247; People v. Hughes, 97 Mich. 543.
Conviction affirmed.
Grant, Hooker, and Moore, JJ., concurred. Long, C. J., did not sit.